DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, 13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 5, 13, claims 5, 13 recite, “a third seal in which at least a part of the first seal and at least a part of the second seal are integrated together.”  Reciting a third seal implies that there is a seal in addition to the first and second seals.  However, in reviewing the figures, it appears third seal 45 is just the first and second seals fused together.  Thus, it is unclear if there is an additional seal (i.e. 3 seals), or a single seal (i.e. feature 45).  It appears this language is intended to recite that there is a single seal such as 45 and will be interpreted as such.  
Re claim 9, claim 9 recites, “second spacers.”  Claim 9 depends on claim 1, which does not introduce first spacers (claim 8 does).  Thus, it is unclear whether there are first spacers, or only second spacers.  It appears this language is intended to recite “spacers” and will be interpreted as such.  
Claim(s) 7, 15-16 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 8-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2015/0024151) in view of Hogan et al (“Hogan”) (US 2014/0034218).
Re claim 1, Dai discloses a glass panel unit (Fig. 7) comprising: 
a first glass panel (2); 
a second glass panel (1); 
a third glass panel (7) arranged between the first glass panel (2) and the second glass panel (1); 
a first space (between 2 and 7) created between the first glass panel (2) and the third glass panel (7); 
a second space (between 1 and 7) created between the second glass panel (1) and the third glass panel (7); and 
a material (4) arranged, when viewed perpendicularly (Fig. 7) to a direction in which the first glass panel (2), the third glass panel (7), and the second glass panel (2) are laid one on top of another (Fig. 7), between a surface (top surface of 2), facing the third glass panel (7), of the first glass panel (2) and a surface (bottom surface of 1), facing the third glass panel (7), of the second glass panel (1),
but fails to disclose the first and second spaces as evacuated (although, Dai disclose the unit as a vacuum glass, but fails to make explicit evacuating), and the material as a gas adsorbent.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai with the first and second spaces as evacuated as disclosed by Hogan in order to increase sound insulation, reduce thermal conductivity, conserve energy, all known benefits of evacuated glass, as evacuated glass units are extremely well known and common in the art.   
	In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai with the material as a gas adsorbent as disclosed by Hogan in order to hold gas impurities and/or dissolve gas impurities ([0005]).    
Re claim 8, Dai as modified discloses the glass panel unit of claim 1, further comprising a plurality of first spacers (6) arranged between the first glass panel (2) and the third glass panel (7).
Re claim 9, Dai as modified discloses the glass panel unit of claim 1, further comprising a plurality of second spacers (6) arranged between the second glass panel (1) and the third glass panel (7).
Re claim 10, 
Re claim 11, Dai as modified discloses a glass window ([0054]) comprising: the glass panel unit (Fig. 7) claim 1 (see above); and a window frame ([0054]) surrounding peripheral edges of the glass panel unit (Fig. 7).
Re claim 12, Dai as modified discloses the glass panel unit of claim 1, further comprising: a first seal (the seal element to the right of 4, and/or 3) arranged, when viewed perpendicularly to the direction (Fig. 7) in which the first glass panel (2), the third glass panel (7), and the second glass panel (1) are laid one on top of another (Fig. 7), between the first glass panel (2) and the third glass panel (7); and a second seal (the seal element to the right of 4, and/or 3) arranged, when viewed perpendicularly to (Fig. 4) the direction in which the first glass panel (2), the third glass panel (7), and the second glass panel (1) are laid one on top of another (Fig. 7), between the second glass panel (1) and the third glass panel (7).
Re claim 14, Dai as modified discloses the glass panel unit of claim 12, wherein the third glass panel (7) has a recess (5) depressed in a thickness direction (Fig. 7), and at least part of the gas adsorbent (4) is placed inside the recess (5).
Re claim 18, Dai as modified discloses the glass panel unit of claim 8, further comprising a plurality of second spacers (6) arranged between the second glass panel (1) and the third glass panel (7).
Re claim 20, Dai as modified discloses a glass window ([0054]) comprising: the glass panel unit (Fig. 7) claim 10 (see above); and a window frame ([0054]) surrounding peripheral edges of the glass panel unit (Fig. 7).

Claim(s) 2-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2015/0024151) in view of Hogan et al (“Hogan”) (US 2014/0034218) and Bachli (US 5,005,557).
Re claim 2, Dai as modified discloses the glass panel unit of claim 1, but fails to disclose further comprising a connection space communicating with the first evacuated space and the second evacuated space.
However, Bachli discloses further comprising a connection space (Fig. 17, Fig. 19-20, to the right of 7) communicating with the first evacuated space (between top 2 elements 1) and the second evacuated space (between bottom 2 elements 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai further comprising a connection space communicating with the first evacuated space and the second evacuated space as disclosed by Bachli in order to allow for the vacuum to enter a single space and evacuate from both cavities (see Fig. 19), or to allow for one glass panel to be inset on the edge from the others.
Re claim 3, Dai as modified discloses the glass panel unit of claim 2, further comprising: a first seal (the seal element to the right of 4, and/or 3) arranged, when viewed perpendicularly to the direction (Fig. 7) in which the first glass panel (2), the third glass panel (7), and the second glass panel (1) are laid one on top of another (Fig. 7), between the first glass panel (2) and the third glass panel (7); and a second seal (the seal element to the right of 4, and/or 3) arranged, when viewed perpendicularly to (Fig. 4) the direction in which the first glass panel (2), the third glass panel (7), and the 
Re claim 6, Dai as modified discloses the glass panel unit of claim 3, wherein the third glass panel (7) has a recess (5) depressed in a thickness direction (Fig. 7), and at least part of the gas adsorbent (4) is placed inside the recess (5).

Claim(s) 4, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2015/0024151) in view of Hogan et al (“Hogan”) (US 2014/0034218), Bachli (US 5,005,557) and Cooper et al (“Cooper”) (US 2009/0155500).
Re claim 4, Dai as modified discloses the glass panel unit of claim 3, wherein the first seal (the seal element to the right of 4, and/or 3) has a shape (Fig. 7) of a frame (Fig. 7) to hermetically bond (at 3, see [0118], see [0038] disclosing bonding by soldering) the first glass panel (2) and the third glass panel (7) together (Fig. 7), the second seal (the seal element to the right of 4, and/or 3) has a shape (Fig. 7) of a frame (Fig. 7) to hermetically bond (at 3, see [0118], see [0038] disclosing bonding by soldering) the second glass panel (1) and the third glass panel (7) together (Fig. 7), the first evacuated space (between 2 and 7) is a space (Fig. 7) surrounded with the first glass panel (1), the third glass panel (7), and the first seal (the seal element to the right of 4, and/or 3), the second evacuated space (between 1 and 7) is a space surrounded with the second glass panel (1), the third glass panel (7), and the second seal (the seal element to the right of 4, and/or 3), 

However, Cooper discloses the connection space (Fig. 10 at 62) is a through hole (Fig. 10 at 632) provided through the third glass panel (2), and at least part of the gas adsorbent (62) is placed inside the through hole (at 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai with the connection space is a through hole provided through the third glass panel, and at least part of the gas adsorbent is placed inside the through hole as disclosed by Cooper in order to save space by allowing the adsorbent to be placed within the entirety of a glass panel instead of partially outside thereof.  
Re claim 17, Dai as modified discloses the glass panel unit of claim 4, further comprising a plurality of first spacers (6) arranged between the first glass panel (2) and the third glass panel (7).
Re claim 19, Dai as modified discloses the glass panel unit of claim 17, further comprising a plurality of second spacers (6) arranged between the second glass panel (1) and the third glass panel (7).

Claim(s) 5, 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2015/0024151) in view of Hogan et al (“Hogan”) (US 2014/0034218), Bachli (US 5,005,557) and Jaeger (US 2009/0324858).
Re claim 5, Dai as modified discloses the glass panel unit of claim 3, but fails to disclose further comprising a third seal in which at least a part of the first seal and at least a part of the second seal are integrated together.
However, Jaeger discloses further comprising a third seal (601) in which at least a part of the first seal (6-1) and at least a part of the second seal (6-2) are integrated together (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai further comprising a third seal in which at least a part of the first seal and at least a part of the second seal are integrated together as disclosed by Jaeger in order to improve vacuum tightness ([0050]).
Re claim 7, Dai as modified discloses the glass panel unit of claim 5, Bachli discloses wherein the connection space (to the right of 7)  is a gap between the third glass panel (middle 1) and the third seal (Jaeger: 601), and at least part of the gas adsorbent (5) is placed inside the gap (Fig. 17).
Re claim 16, Dai as modified discloses the glass panel unit of claim 13, but fails to disclose wherein the connection space is a gap between the third glass panel and the third seal, and at least part of the gas adsorbent is placed inside the gap.
However, Bachli discloses wherein the connection space (to the right of 7)  is a gap between the third glass panel (middle 1) and the third seal (Jaeger: 601), and at least part of the gas adsorbent (5) is placed inside the gap (Fig. 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai wherein .
	
Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2015/0024151) in view of Hogan et al (“Hogan”) (US 2014/0034218) and Jaeger (US 2009/0324858).
Re claim 13, Dai as modified discloses the glass panel unit of claim 12, but fails to disclose further comprising a third seal in which at least a part of the first seal and at least a part of the second seal are integrated together.
However, Jaeger discloses further comprising a third seal (601) in which at least a part of the first seal (6-1) and at least a part of the second seal (6-2) are integrated together (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass panel unit of Dai further comprising a third seal in which at least a part of the first seal and at least a part of the second seal are integrated together as disclosed by Jaeger in order to improve vacuum tightness ([0050]).
Re claim 15, Dai as modified discloses the glass panel unit of claim 13, wherein the third glass panel (7) has a recess (5) depressed in a thickness direction (Fig. 7), and at least part of the gas adsorbent (4) is placed inside the recess (5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635